IN THE SUPREME COURT, STATE OF WYOMING

                                        2014 WY 41

                                                        OCTOBER TERM, A.D. 2013

                                                               March 25, 2014

STATE OF WYOMING ex rel. WEST
PARK HOSPITAL DISTRICT and
YELLOWSTONE BEHAVIORAL
HEALTH CENTER,

Appellants
(Petitioners),
                                                    S-13-0110, S-13-0153
v.

BRYAN A. SKORIC, Park County and
Prosecuting Attorney, in his official
capacity,

Appellee
(Respondent).


                      Appeal from the District Court of Park County
                        The Honorable Norman E. Young, Judge


Representing Appellants:
      Larry B. Jones and Chris Edwards of Simpson, Kepler & Edwards, LLC, the
      Cody, Wyoming division of Burg Simpson Eldredge Hersh and Jardine, P.C.,
      Cody, Wyoming. Argument by Mr. Jones.

Representing Appellee:
      James F. Davis, Deputy Park County Attorney, Cody, Wyoming

Before KITE, C.J., and HILL, VOIGT,* BURKE, and DAVIS, JJ.


* Justice Voigt retired effective January 3, 2014
NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
DAVIS, Justice.

[¶1] In these consolidated appeals, Appellants West Park Hospital District and
Yellowstone Behavioral Health Center challenge the district court’s denial of their
petition for a writ of mandamus directing the Park County Attorney to commence court
proceedings and to appear at initial emergency detention hearings under Wyo. Stat. Ann.
§ 25-10-109 (LexisNexis 2013), as well as to appear and prosecute the case in chief at the
involuntary hospitalization hearings under Wyo. Stat. Ann. § 25-10-110 (LexisNexis
2013). We agree with Appellants that the statutes in question do require a county
attorney’s office to participate in civil commitment proceedings as they claim it should.
However, we also find that the statutes are ambiguous, and that the district court therefore
did not abuse its discretion by refusing to issue a writ of mandamus. Therefore, although
we disagree with the district court as to the county attorney’s duty in civil commitment
cases, we affirm.

                                               ISSUES

[¶2]    Two interrelated issues are raised in this appeal:

                1.     What are the statutorily required duties of a Wyoming
                county attorney in civil commitment proceedings under Wyo.
                Stat. Ann. §§ 25-10-109 and 110?

                2.    Did the district court abuse its discretion in denying
                Appellants’ petition for writ of mandamus?

                                               FACTS

[¶3] West Park Hospital District is a hospital district formed under Wyo. Stat. Ann. §
35-2-401. It frequently houses patients believed to be mentally ill when they are
temporarily detained pending civil commitment hearings, and if they are determined to be
a danger to themselves or others, pending transportation to the Wyoming State Hospital.1
Yellowstone Behavioral Health Center (Yellowstone) is a Wyoming non-profit
corporation which furnishes mental health services throughout the Big Horn Basin, and
particularly in the emergency room of West Park. Yellowstone provides examiners who
evaluate patients to determine whether they must be detained for their own safety or that
of the community until an involuntary commitment hearing can be held under Title 25,
Chapter 10 of the Wyoming statutes.

1
   A law enforcement officer or examiner (generally a mental health professional) who believes that a
patient is mentally ill—meaning that he is a danger to himself or others and needs treatment—may initiate
emergency detention in a local hospital or other suitable facility. See Wyo. Stat. Ann. §§ 25-10-109(a);
25-10-101(a)(iv), (ix) (LexisNexis 2013).


                                                    1
[¶4] Appellee Bryan A. Skoric is the duly elected Park County and Prosecuting
Attorney. The Park County Attorney’s office has historically represented the public’s
interest in emergency detention and involuntary hospitalization hearings under Title 25.
The county attorney or his deputies filed applications for involuntary hospitalization and
appeared at emergency detention hearings under § 25-10-109 as well as involuntary
hospitalization hearings under § 25-10-110. If the assigned attorney from the county
attorney’s office believed detention and/or involuntary hospitalization appropriate, he or
she would present the case for hospitalization by making an opening statement and
closing argument, conducting direct examinations, cross-examining adverse witnesses,
and preparing all necessary paperwork. Once notified that an individual was being
detained on an emergency basis under § 109, the office handled all necessary
commitment proceedings on behalf of the State, commencing the case in the district court
and prosecuting it to completion, whether it involved just an emergency detention hearing
or proceeded to an involuntary commitment hearing under § 110(h).

[¶5] In 2013, following our decision in In re RB, 2013 WY 15, 294 P.3d 24 (Wyo.
2013), described below, Mr. Skoric reconsidered the extent of his office’s participation in
civil commitment proceedings. He determined that it lacked statutory authority to
participate in emergency detention hearings under § 109, and that appearing in the
public’s interest at an involuntary hospitalization hearing under § 110 did not require him
to present the case in chief. He concluded instead that a county attorney was only
required to observe commitment proceedings and ensure that the statues are followed at a
§ 110 hearing, presumably meaning that he or his deputies could sit in the back of the
courtroom and speak up if something untoward took place. He feared that if his office
handled cases as it had in the past, he and his deputies would not be entitled to
prosecutorial immunity from civil claims, and that they could be subject to criminal
liability under Wyo. Stat. Ann. § 25-10-126.2

[¶6] The effect of the Park County Attorney’s decision was to place the burden of
going forward with emergency detention and involuntary hospitalization hearings on

2
    That statute provides as follow:

                           (a) A person who willfully causes the unwarranted
                   hospitalization of any individual under this act [§§ 25-10-101 through
                   25-10-305] is guilty of a felony punishable by a fine not exceeding five
                   thousand dollars ($5,000.00) or imprisonment not exceeding five (5)
                   years, or both.

                           (b) A person who willfully denies any individual any of the
                   rights accorded to him under this act is guilty of a misdemeanor
                   punishable by a fine not exceeding seven hundred fifty dollars ($750.00)
                   or imprisonment not exceeding six (6) months, or both.

Wyo. Stat. Ann. § 25-10-126 (LexisNexis 2013).


                                                       2
employees of or attorneys paid by Appellants. This led Appellants to file a Verified
Petition for Writ of Mandamus pursuant to Wyo. Stat. Ann. § 1-30-101 et seq., asking the
district court to compel the Park County Attorney to proceed in the same way he had for
many years. They conceded, as they do in this appeal, that the county attorney has
discretion to decline to pursue emergency detention or involuntary commitment in a
particular case in which he believes either to be inappropriate, but claim that he could not
simply refuse to appear in all such proceedings or decline to present any case for
involuntary commitment while just watching the proceedings from the sideline.

[¶7] Mr. Skoric moved to dismiss the petition for a writ of mandamus, arguing that the
writ could not be granted because the law did not impose a duty upon him or his office to
participate in emergency detention hearings or to present a case for involuntary
commitment. After holding a hearing and considering the arguments presented by the
parties, the district court denied Appellants’ application for the writ. Adhering to the
strict standards for ordering such extraordinary relief, it concluded:

                     The issue in In the Interest of RB was the authority of
              the county attorney to object to the proposed release of an
              involuntarily hospitalized person. However, Justice Davis,
              writing for a unanimous court set forth in detail the rules of
              statutory construction and an analysis of the role of the
              county attorney in Title 25 proceedings that this Court
              considers dispositive, particularly in view of the standards for
              the issuance of a writ of mandamus as outline above.

                      W.S. §25-10-109 provides that emergency detention
              may be initiated by a law enforcement officer or an examiner
              and in subsection (h), that the Court will conduct a hearing
              within 72 hours to determine whether continued detention is
              appropriate pending the initiation of involuntary
              hospitalization proceedings. Significantly, W.S. §25-10-109
              does not require the participation of the county attorney in
              order to detain a person or to determine whether continued
              detention is appropriate pending an application for
              involuntary hospitalization. Reading W.S. §25-10-109 in the
              light of the Court’s discussion of involuntary hospitalization
              procedure and examinations, this Court cannot identify a
              primary role for the county attorney much less a clear
              unambiguous duty to act. It is not until involuntary
              hospitalization proceedings are commenced that the
              legislature by enacting W.S. §25-10-110 requires the county
              attorney to appear in the public interest. The Supreme Court
              in In the Interest of RB discusses the legitimate interest of the


                                              3
              public at that stage of the proceedings. However, W.S. §25-
              10-110 can be fairly read to allow any interested person to
              commence proceedings for involuntary commitment by filing
              a written application with the appropriate court. The
              obligation of the county attorney is to “appear” in the public
              interest.

                     There are many reasons why it might be preferable to
              have the county attorney involved in the emergency detention
              proceedings provided for in W.S. §25-10-109. Such
              proceedings involve public safety, public funds, and most
              importantly and most assuredly, the safety, the wellbeing and
              the liberty of proposed patients. However, the Legislature,
              despite several revisions through the years has not seen fit to
              define a role for the county attorney in the emergency
              detention process and arguably a non-exclusive role in the
              involuntary hospitalization process.

Appellants timely filed a notice of appeal from this order.

[¶8] Appellants also filed a motion to alter or amend the order under W.R.C.P. 59(e),
essentially requesting the district court to determine what the legislature intended to
require of the county attorney when he appeared “in the public interest” under § 110(c).
The court denied the Rule 59(e) motion, finding that the language in § 110 does not
“define a definitive role” for the county attorney in the involuntary hospitalization
process. Appellants timely filed a second notice of appeal from the denial of that motion.
The appeals were consolidated.

                                  STANDARD OF REVIEW

[¶9] Whether there is a statutory duty which might permit issuance of a writ of
mandamus is a question of law which we review de novo, adhering to our general rules of
statutory construction. State ex rel. Arnold v. Ommen, 2009 WY 24, ¶ 14, 201 P.3d 1127,
1132 (Wyo. 2009). Whether a writ of mandamus will be issued in a particular case is a
decision entrusted to the sound discretion of the district court, and we will reverse only if
the district court could not reasonably conclude as it did. Id.

                                      DISCUSSION

Duties of a County Attorney in Involuntary Hospitalization Proceedings

[¶10] We must first determine whether a county attorney has the duty to participate in
emergency detention hearings and to present the case for involuntary commitment. We


                                              4
therefore examine the applicable statutes. In interpreting statutes, our objective is to
determine the legislature’s intent. In re RB, ¶ 16, 294 P.3d at 29. Legislative intent must
be ascertained initially and principally from the words used in the statute; for when the
words are clear and unambiguous, there is a peril that a court may impermissibly
substitute its own views if any attempt is made to interpret or construe statutes on any
basis other than the language invoked by the legislature. Int’l Ass’n of Firefighters Local
Union No. 279 v. City of Cheyenne, 2013 WY 157, ¶ 9, 316 P.3d 1162, 1166 (Wyo.
2013).

[¶11] We look first to the plain and ordinary meaning of the words used in a statute to
determine if it is ambiguous. In re RB, ¶ 16, 294 P.3d at 29. “A statute is clear and
unambiguous if its wording is such that reasonable persons are able to agree on its
meaning with consistency and predictability.” Int’l Ass’n of Firefighters Local Union
No. 279, ¶ 9, 316 P.3d at 1166. “Conversely, a statute is ambiguous if it is found to be
vague or uncertain and subject to varying interpretations.” Id. Divergent opinions
among parties as to the meaning of a statute may be evidence of ambiguity; however, the
fact that there are differing opinions as to its meaning is not conclusive of ambiguity. See
Romsa v. State ex rel. Wyoming Dep’t of Transp., 2012 WY 146, ¶ 22, 288 P.3d 695, 702
(Wyo. 2012). Whether a statute is ambiguous is a matter of law that is determined by this
Court. In re RB, ¶ 16, 294 P.3d at 29.

[¶12] Title 25, Chapter 10 of the Wyoming statutes provides a procedure for the
detention and hospitalization of a mentally ill individual, establishing a two-step hearing
process in which a district court may first detain a proposed mentally ill individual if a
preponderance of the evidence at an informal hearing shows that the person is mentally ill
as that term is defined by the statute. §§ 25-10-109, 101(a)(ix). The statutes then provide
for a more formal hearing on whether the patient should be involuntarily hospitalized. At
that hearing, a patient has the right to have the court (or a jury if one is timely requested)
determine whether he suffers from mental illness to the extent that he is a danger to
himself or others. § 25-10-110(h), (j). The pertinent portions of the statues in question
are as follows:

              (a) Proceedings for the involuntary hospitalization of a person
              may be commenced by the filing of a written application with
              the court in the county in which the person is initially
              detained. Proceedings may also be initiated in the county in
              which there is a designated hospital if there is a written
              agreement executed by the county in which the person resides
              and the designated hospital stating that the county in which
              the person resides will be responsible for costs of treatment
              under W.S. 25-10-112(e) that are not covered by the state. . . .
                                         . . .



                                               5
             (c) Proceedings under this section shall be entitled “In the
             Interest of . . . .”. The county attorney of the county where the
             application is filed shall appear in the public interest. The
             court shall expedite the proceedings.

                                         .   .   .

             (h) The proposed patient, the applicant, and all others to
             whom notice is required may appear at the hearing to testify
             and may present witnesses. The court may receive the
             testimony of other persons. The proposed patient shall be
             present at the hearing unless he waives his right to appear.
             All persons not necessary to protect the rights of the parties
             shall be excluded from the hearing. The hearing shall be
             conducted in as informal a manner as is consistent with
             orderly procedure and in a physical setting which will not
             have a harmful effect on the mental health of the proposed
             patient. Any hearing conducted under this subsection shall be
             recorded by the court reporter or by electronic, mechanical or
             other appropriate means.

§ 25-10-110(a), (c), (h). The applicable statute provides for a prompt detention hearing
preceding a formal involuntary commitment hearing:

             (h) When a person is detained in emergency detention and an
             application for involuntary hospitalization is filed, the court
             shall appoint an attorney to represent the detained person
             unless he has his own attorney, and the court shall conduct a
             hearing within seventy-two (72) hours, excluding Saturdays,
             Sundays and legal holidays, of the initial detention to
             determine whether continued detention is required pending
             involuntary hospitalization proceedings.

§ 25-10-109(h).

[¶13] Appellants assert that §§ 25-10-109 and 110 clearly and unambiguously prescribe
county attorneys’ duties. We disagree and find the statute to be ambiguous as to the
specific duties of a county attorney in emergency detention and involuntary
hospitalization proceedings. The statutes do not explicitly define the county attorney’s
role in detention hearings, and they likewise do not expressly state what a county attorney
appearing in the public interest must do. Appellants concede that the phrase “appear in
the public interest” is ambiguous.



                                             6
[¶14] Once we have determined that a statute is ambiguous, we must apply general
principles of statutory construction in an effort to determine the legislature’s intent.
Petroleum Inc. v. State ex rel. State Bd. of Equalization, 983 P.2d 1237, 1240 (Wyo.
1999). “In ascertaining the legislative intent in enacting a statute the court must look to
the mischief the act was intended to cure, the historical setting surrounding its enactment,
the public policy of the state, the conditions of the law and all other prior and
contemporaneous facts and circumstances that would enable the court intelligently to
determine the intention of the lawmaking body.” Id. (citations and ellipses omitted).
This Court’s responsibility in interpreting § 109 and § 110 is to follow the rule that
provisions in pari materia are to be compared and harmonized, if possible, and, “if not
susceptible of a construction which will make all of their provisions harmonize, they are
made to operate together so far as possible consistently with the evident intent of the
latest enactment.” Huber v. Thomas, 45 Wyo. 440, 450, 19 P.2d 1042, 1044 (1933).

[¶15] Reading the provisions of Wyoming’s statute governing the involuntary
hospitalization of mentally ill persons in light of the rules for interpreting ambiguous
statutes, we conclude that a county attorney has the duty to commence involuntary
hospitalization proceedings by filing the written application, and that he must appear and
present the case in support of the application on behalf of the State under Wyo. Stat. Ann.
§§ 25-10-109 and 110.3 This conclusion assumes that the county attorney has determined
that the application has merit and that the patient is in need of involuntary hospitalization,
which is not a ministerial task. In other words, a county attorney retains discretion to
determine in a particular case that the need for detention or involuntary hospitalization
can or cannot be proven, but he or she cannot simply refuse to participate or limit
participation after deciding to file the requisite application. There are a number of reasons
to support our conclusion, including the following:




3
  We note that the legislature recently enacted SEA 0019 (2014), which clarifies a county attorney’s role
in emergency detention hearings. Our conclusions in this opinion are entirely consistent with the
clarifications that the legislature deemed fit to make to ensure county attorneys perform their duties
accordingly. SEA 0019 becomes effective July 1, 2014 and states in pertinent part (emphasis in original):

                25-10-109. Emergency detention.

                (h) When a person is detained in emergency detention and an application
                for involuntary hospitalization is filed by the county attorney, the court
                shall appoint an attorney to represent the detained person unless he has
                his own attorney, and the court shall conduct a hearing within seventy-
                two (72) hours, excluding Saturdays, Sundays and legal holidays, of the
                initial detention to determine whether continued detention is required
                pending involuntary hospitalization proceedings. The county attorney of
                the county where the application is filed shall appear on behalf of the
                state at the hearing. . . . .


                                                     7
    The arrangement and connection of the words in §§ 109 and 110 lead to the
     logical conclusion that emergency detention and involuntary hospitalization
     hearings are parts of one proceeding. As set forth in § 110(a) and (c), the
     involuntary hospitalization of an individual is commenced by filing the requisite
     application which shall be entitled “In the Interest of . . .” and the county attorney
     shall appear in the public interest. Interrelated, in § 25-10-109(h), when an
     examiner finds that the individual is mentally ill and an application for involuntary
     hospitalization is filed, the district court must hold the initial hearing within 72
     hours, pending the subsequent hearing under § 110.

    The term “appear,” a verb, is synonymous with making an “appearance,” a noun,
     which is defined as “[a] coming into court as a party or interested person, or as a
     lawyer on behalf of a party or interested person.” Black’s Law Dictionary 113 (9th
     ed. 2009); see Multiple Resort Ownership Plan, Inc., v. Design-Build-Manage,
     Inc., 2002 WY 67, ¶ 17, 45 P.3d 647, 653 (Wyo. 2002). “Public interest” is
     defined as an interest in “[t]he general welfare of the public that warrants
     recognition and protection.” Black’s Law Dictionary, supra, at 1350. The
     interested party that a county attorney appears on behalf of then, is the State,
     which “exercises its parens patraie powers under Title 25 to care for those who
     cannot care for themselves.” In re RB, ¶ 19, 294 P.3d at 30-31. Thus, the
     language of the statute means that a county attorney, in his capacity as the
     representative of the State at that stage of the proceedings, has a specific duty after
     filing the application to appear and go forward with presentation of the evidence
     justifying detention and commitment.

    Looking at the mischief that the statute was intended to cure; that is, the object and
     purpose that the legislature intended to accomplish when it enacted the statute,
     further supports our conclusion. “The general purpose of civil commitment is to
     treat the individual’s mental illness and protect him and society from his potential
     dangerousness.” In re RB, ¶ 21, 294 P.3d at 30 (internal quotation marks omitted).
     A county attorney appearing on behalf of the State best serves the statute’s
     purpose by commencing and presenting the case for detention or commitment,
     because these proceedings involve public safety, public funds, and most
     importantly the safety, wellbeing and liberty of proposed patients.

[¶16] Our conclusion is further supported by the fact that absurd results would follow if
it were not the county attorney’s duty to file the application and present the case during
such proceedings. See In re RB, ¶ 17, 294 P.3d at 29 (“We do not construe statutes ‘in a
manner producing absurd results.’”); see also McTiernan v. Jellis, 2013 WY 151, ¶ 20,
316 P.3d 1153, 1160 (Wyo. 2013) (interpretation should not produce an absurd result). If
county attorneys were not responsible for commencing and presenting the case during
these proceedings, Appellants would have to execute their duties as “examiners” under §
25-10-101(a)(iv) and § 25-10-109(a) and (b) and also then be forced to initiate and


                                             8
prosecute the court proceedings under §§ 109(h) and 110(a), which would probably
require them to retain an attorney. That was obviously not the result the legislature
intended when it enacted the provisions for involuntary hospitalization of mentally ill
individuals.

[¶17] Appellants are not charged with appearing in the public interest or acting for the
State at either the § 25-10-109(h) or § 25-10-110(a) hearings. There is no law which
grants them the right to speak for the State and to execute its parens patraie powers under
Title 25. The exercise of the State’s police power must stem from a grant contained in
the Wyoming Constitution or be delegated by the legislature. See K N Energy, Inc. v.
City of Casper, 755 P.2d 207, 212 (Wyo. 1988). There is no such delegation to
Appellants in Title 25. Simply put, Appellants and their employees may have obligations
as “examiners,” but nothing in the statutes suggests that they have been empowered by
the legislature to act in the “public interest” by presenting the case for commitment to the
court; rather, a county attorney, a publically elected official, is delegated this heavy
responsibility.

[¶18] The evolution of Wyoming’s involuntary hospitalization statutes also supports the
conclusion that a county attorney’s duty is, and has been, to file the requisite application
as well as appear on behalf of the State and present its case in support of the involuntary
hospitalization of an individual at hearings under §§ 25-10-109 and 110. In 1929, the
original act provided that a “lunacy commission” examined a proposed mentally ill
person who had become the subject of a petition for commitment. See Wyo. Stat. § 51-
207 (1945). Following the petition and examination, the statutes required a court hearing
at which the county and prosecuting attorney was required to “appear and prosecute such
petition for the state.” Id. at § 51-208 (1945).

[¶19] Roughly thirty years later in 1963, the legislature amended the statute to require a
form of emergency detention hearing followed by an involuntary hospitalization hearing,
a procedure similar to the two-step process utilized today. See Wyo. Stat. §§ 25-59 & 60
(1957). The statute adopted back then required the county attorney to “cause all
proceedings under this section to be expeditiously accomplished and [to] appear in the
public interest and conduct the examination in chief of the witnesses.” Wyo. Stat. § 25-
60(c).

[¶20] In 1982, the legislature once again amended the statute to contain the current
language: “The county and prosecuting attorney of the county where the application is
filed shall appear in the public interest.” § 25-10-110(c).4 We are convinced the
evolving language regarding civil commitment proceedings are mere stylistic changes

4
  The 1982 revisions were in response to United States Supreme Court precedent concerning the rights of
those who were considered mentally ill. See Robert B. Keiter, A Preliminary Review of Wyoming’s
Revised Civil Commitment Procedures, 17 Land & Water L. Rev. 531, 531-32 (1982).


                                                   9
which were not intended to scale back a county attorney’s duties from what we have
described above. See In re RB, ¶¶ 19-22, 294 P.3d at 29-30.

[¶21] Lastly, we address Mr. Skoric’s assertion that our recent opinion in In re RB calls
for a different result than the one we reach in this decision. In In re RB, we decided that
the plain language of Wyo. Stat. Ann. § 25-10-116(b) does not grant Wyoming county
attorneys the authority to object to a patient’s discharge from involuntary civil
commitment or to obtain review of the State Hospital’s decision to release a patient from
involuntary hospitalization. See In re RB, ¶¶ 1, 45, 294 P.3d at 27, 35. In so holding, we
explained that “the involuntary hospitalization statutes require the county attorney to
participate in civil commitment proceedings, at least to the point at which the patient is
actually hospitalized.” Id. at ¶ 25, 294 P.3d at 31. Nothing in In re RB contradicts our
conclusion in this case.

Writ of Mandamus

[¶22] Having found that a county attorney is responsible for commencing involuntary
hospitalization proceedings by filing the requisite written application and must appear on
behalf of the State and present its case in support of the detention and involuntary
hospitalization of an individual at hearings under Wyo. Stat. Ann. § 25-10-109 and 110,5
we turn to whether the district court erred in denying Appellants’ petition for writ of
mandamus.

                        “Mandamus is a writ issued in the name of the state to
                an inferior tribunal, a corporation, board or person
                commanding the performance of an act which the law
                specially enjoins as a duty resulting from an office, trust or
                station.” Wyo. Stat. Ann. § 1-30-101 . . . . The function of
                mandamus is to command performance of a ministerial duty
                which is plainly defined and required by law. Mandamus will
                not lie unless the duty is absolute, clear, and indisputable. The
                law must not only authorize the demanded action but require
                it. If the lower tribunal has the right to exercise discretion
                regarding an issue, mandamus is not an appropriate remedy.

Arnold, ¶ 16, 201 P.3d at 1133 (citations omitted). Succinctly put, “[m]andamus will
only issue if the respondent, at the time of the application for mandamus, owes a clear
duty to perform to the plaintiff.” 52 Am. Jur. 2d Mandamus § 45 (2011); see also State
5
  This statement assumes that the county attorney or deputy assigned to the case has determined that the
evidence available supports detention or involuntary commitment. Nothing in this opinion is intended to
suggest that county attorneys should not exercise their professional judgment on a case-by-case basis, or
that they cannot or should not refuse to pursue detention or commitment in cases in which they do not
believe the evidence supports it.


                                                    10
ex rel. Epp v. Mayor, 894 P.2d 590, 595 (Wyo. 1995) (“Mandamus will not lie unless the
duty itself is absolute and incontrovertible, or clear, certain, and indisputable.”).

[¶23] The provisions in dispute are not clear and certain on their face. We have had to
employ rules of statutory construction to determine the duties of a county attorney.
Mandamus was therefore not warranted when Appellants applied for this extraordinary
relief. See Arnold, ¶ 22, 201 P.3d at 1134; see also 55 C.J.S. Mandamus § 7 (2009)
(Nature of Remedy—Extraordinary Nature of Relief). Accordingly, the district court did
not abuse its discretion in denying Appellants’ petition for writ of mandamus at that time.
Now that we have construed the statute to impose a duty that Mr. Skoric did not
previously believe to exist, we have no trepidation that the Park County Attorney’s office
will not faithfully perform that duty.

                                    CONCLUSION

[¶24] A county attorney is responsible for commencing involuntary hospitalization
proceedings by filing the requisite written application and must appear and present the
State’s case in support for involuntary hospitalization under Wyo. Stat. Ann. §§ 25-10-
109 and 110. We recognize that a county attorney’s duties are not plainly defined on the
face of the statute, requiring us to interpret its ambiguous language according to
applicable rules of statutory construction. Because mandamus may only issue if the
respondent owes a clear, certain and indisputable duty to perform at the time of the
application for mandamus, such extraordinary relief was not warranted when Appellants
filed their petition.

[¶25] Affirmed.




                                             11